[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                      NOVEMBER 14, 2012
                                    No. 09-13247                         JOHN LEY
                              ________________________                    CLERK


                         D. C. Docket No. 07-22988-CV-RWG

BUCKLEY TOWERS CONDOMINIUM, INC.,


                                                                        Plaintiff-Appellee-
                                                                          Cross-Appellant,

                                           versus

QBE INSURANCE CORPORATION,

                                                                     Defendant-Appellant-
                                                                          Cross-Appellee.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                   (November 14, 2012)

Before BARKETT and MARCUS, Circuit Judges and HOOD,* District Judge.


       *
       Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
PER CURIAM:

      Appellee/cross-appellant Buckley Towers Condominium, Inc. (“Buckley

Towers”), the owner of a pair of condominium buildings in Miami-Dade County,

Florida, purchased hurricane insurance from appellant/cross-appellee QBE

Insurance Corp. (“QBE”), but when Hurricane Wilma struck South Florida in

October 2005, QBE did not pay. Buckley Towers sued and, after trial in federal

district court, a jury awarded it nearly $20 million in damages. In a previous

opinion in this case, we resolved the issues raised by QBE, but noted that we were

reserving our judgment on the two issues raised by Buckley Towers on cross-

appeal because another panel of our Court had already certified both of these

questions to the Florida Supreme Court in Chalfonte Condominium Apartment

Ass’n, Inc. v. QBE Ins. Corp., 561 F.3d 1267, 1274-75 (11th Cir. 2009). See

Buckley Towers Condominium, Inc. v. QBE Ins. Corp., 395 F. App’x 659 n.3

(11th Cir. 2010).     These two questions involved: (1) whether Florida law

recognizes a claim for breach of the implied warranty of good faith and fair

dealing; and (2) whether an insured may bring a claim against an insurer for failure

to comply with the language and type-size requirements established by Fla. Stat. §

627.701(4)(a).




                                         2
      The Florida Supreme Court has now answered these two questions in the

negative. See QBE Ins. Corp. v. Chalfonte Condo. Apartment Ass’n Inc., 94 So.

3d 541 (Fla. 2012).    Thus, we conclude that the district court did not err in

dismissing Buckley Towers’ claim that QBE breached an implied warranty of good

faith and fair dealing, nor did it err in dismissing the part of Buckley Towers’

declaratory judgment claim pertaining to QBE’s violation of Fla. Stat. §

627.701(4)(a). Accordingly, we affirm the district court’s determinations raised on

cross-appeal.

      AFFIRMED.




                                        3